Citation Nr: 1112285	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  04-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cystic acne, to include as secondary to herbicide exposure.

2.  Entitlement to an effective date prior to March 12, 2004, for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Lopez, Jr., Advocate


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2003 and July 2004 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In this case, the September 2003 rating decision at issue declined to reopen the Veteran's service connection claim for cystic acne, to include as secondary to herbicide exposure.  Subsequently, the July 2004 rating decision reopened and granted service connection for PTSD, assigning a 50 percent evaluation, effective March 12, 2004.  

In a July 2009 decision, the Board (i) reopened and denied, on the merits, service connection for cystic acne, to include as secondary to herbicide exposure; and (ii) denied an effective date prior to March 12, 2004 for service connected PTSD.  

The Veteran appealed these determinations to the Court of Appeals for Veterans Claims (Court); and a November 2010 Order the Court granted a Joint Motion for Remand (JMR), vacated the Board's decision, and returned the claims to the Board.  With respect to the service connection claim for cystic acne, to include as secondary to herbicide exposure, the Board was instructed to ensure full compliance with VA regulations, pertaining to development of service connection claims based on claimed herbicide exposure in Thailand, in M21-1MR.  Additionally, the Board was directed to consider and apply the principle of equitable tolling of the statutory time for the submission of Substantive Appeal, as provided in Hunt v. Nicholson, 20 Vet. App. 519 (2006).  

The issue of entitlement to service connection for cystic acne, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

1.  In unappealed April 2002 and September 2002 rating decisions, the RO denied service connection for PTSD.  

2.  The Veteran has not asserted that the April 2002 and September 2002 rating decisions that denied his service connection claim for PTSD were clearly and unmistakably erroneous.  

3.  The Veteran did not again seek service connection for PTSD until March 12, 2004, when he submitted what was deemed a claim to reopen the prior final denial of the claim.  

4.  A July 2004 rating decision reopened and granted service connection for PTSD, effective March 12, 2004, the date the initiating claim to reopen was received.  



CONCLUSION OF LAW

The criteria for an effective date prior to March 12, 2004, for a grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.1103 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify 

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, set out VA's notice requirements upon receipt of a claim for benefits.  The Veteran's claim, however, was for service connection and his appeal is relating to the downstream issue of the effective date of the grant of the claim.  Therefore, as the claim has been more than substantiated, which the Board finds to make any notice errors or deficiencies harmless and not prejudicial to the Veteran, making the notice under these provisions inapplicable.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2009 hearing, VLJ fully explained the issue on appeal, the basis for the prior determination and suggested additional pertinent evidence not currently associated with the claims folder that might have been overlooked or outstanding at the time of the hearing.  In addition, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Further, the hearing focused on the elements necessary to substantiate the claim and the Veteran and his representative, through testimony and the hearing presentation, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Effective Date Claim

The Veteran maintains that the effective date for the grant of service connection for PTSD should be earlier than March 12, 2004.  In essence, he maintains that the assigned effective date should correspond to his December 6, 2001 claim for this benefit, as a VA employee caused him to file an untimely Substantive Appeal with respect to this claim.  

The record reflects that the Veteran did not perfect timely appeals of the April 2002 and September 2002 rating decisions that denied service connection for PTSD, and thus, absent clear and unmistakable error (CUE), which he does not allege, those determinations are final.  38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.105, 20.1103.  As such, entitlement to an earlier effective date for service connection for PTSD is not warranted on this basis.

The basic facts are not in dispute.  A December 6, 2001 claim initiated the Veteran's initial service connection claim for PTSD.  The claim was denied in April 2002 and September 2002 rating actions.  Subsequently, the Veteran filed a timely February 2003 Notice of Disagreement (NOD) with RO determination and an appropriate June 2003 Statement of the Case (SOC) was issued.  

In a March 12, 2004 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran conveyed his desire to perfect appellate review of the denial of his December 6, 2001 claim.  However, the RO determined that this submission was untimely and processed the submission as a request to reopen the prior denial of the PTSD service connection claim.  As part of his efforts to support his claim, the Veteran submitted a March 2004 private psychological examination, diagnosing him with PTSD related to military service.  Based on this new evidence, a July 2004 rating action reopened and granted the service connection claim for PTSD, effective March 12, 2004, the date the request to reopen was received.  

Under the law, the effective date for a grant of service connection, following a final prior disallowance, is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Here, although the Veteran filed a timely NOD in connection with his December 6, 2001 claim, he did not communicate a desire to perfect appellate review within (i) 60-days of the June 12, 2003 SOC or (ii) one-year of being notified of the RO's original determination related to this claim (i.e. prior to October 16, 2003), making the denial of this claim final.  See 38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. §§ 3.104, 20.302(b), 20.1103.  As such, the Veteran's March 12, 2004 VA Form 9 was in fact a request to reopen the prior final denial of the PTSD service connection claim.  

Although the medical evidence of record sufficiently related the Veteran's diagnosed PTSD to his military service, thus establishing entitlement to service connection for this condition, it does not follow that the effective date assigned for the grant of service connection is warranted the day following service or the date he filed his original claim, as doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an effective date prior to the March 12, 2004, for service connection for PTSD.

Equitable Considerations 

The Board acknowledges that the statutory timeline for the submission of a timely Substantive Appeal is not jurisdictional in nature, permitting the applicable timeliness requirement to be waived and/or tolled by VA, in some circumstances.  See 38 C.F.R. § 20.302; Bowles v. Russell, 551 U.S. 205 (2007); Kontrick v. Ryan, 540 U.S. 443, 458 (2004); Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453 (1990); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); cf. Henderson v. Shinseki, No. 09-1036, 562 U.S. __, (March 1, 2011).  Nonetheless, the Board finds that these remedies are not properly applied to the present matter.  

Without question, the Veteran is competent to provide an account of his discussions with VA personnel and when these interactions occurred.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, with respect to any account that his Substantive Appeal (i) was filed in a timely manner; (ii) was misfiled with VA within a timely manner; and/or (iii) was not filed in a timely manner because of the inducement or misinformation of a VA employee, the Board finds that the Veteran's statements lack credibility and are of no probative value.  

As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any internal inconsistencies, facial plausibility and consistency of provided statements with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir.1996).  

At his June 2005 RO hearing, the Veteran provided sworn testimony that he submitted a timely and properly executed VA Form 9, upon receiving the June 2003 SOC, but the VA employee assisting him failed to properly submit the document on his behalf.  See RO Hearing Trans., 6-9, Jun. 7, 2005.  The Board notes that the Appeal to Board of Veterans' Appeals (VA Form 9) in question is dated March 12, 2004.  

Conversely, the Veteran testified under oath at his April 2009 BVA hearing that he did not submit a Substantive Appeal after receiving the June 2003 SOC, as his purported Substantive Appeal was not given to VA until March 12, 2004, and that this submission was untimely because he relied on inaccurate information, regarding the statutory period for perfecting his appeal, from a VA employee.  See BVA Hearing Trans., pp. 6-9, Apr. 6, 2009.  Further, the Veteran's VA Form 9 was not received by VA until March 12, 2004, as reflected on the timestamp on the document.  In a June 2004 statement, the Veteran also stated that his March 12, 2004 VA Form 9, purporting to be a Substantive Appeal, was not timely.  

Ultimately, not only has the Veteran's sworn testimony been internally inconsistent but the relevant documentary evidence in the claims folder also weighs against his account on matters relevant to the present determination.  For example, had the Veteran submitted a timely and properly executed VA Form 9 upon receiving the June 2003 SOC, and the VA employee assisting him failed to properly submit the document on his behalf, as he testified to in his June 2005 hearing, it would not have been dated and date stamped March 12, 2004.

Accordingly, the Board finds the Veteran's testimony and statements, regarding (i) when and where he submitted his Substantive Appeal and (ii) why his Substantive Appeal was untimely, to lack credibility and probative value, to the extent such his account is not supported and/or contradicted by competent and credible documentary evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir.2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).

Waiver of Statutory Timeliness

VA is granted the authority to waive the issue of timeliness in the filing of a Substantive Appeal, explicitly or implicitly; however, such waiver is not mandatory, did not occur in the present matter and is not warranted to the present fact situation.  See Bowles, supra; Kontrick, supra; Henderson, supra.  

Initially, claims folder does not reflect any request from the Veteran to have the statutory period to file a timely Substantive Appeal extended, nor has he advanced any such contention.  VA also explicitly informed the Veteran, in the June 2003 SOC, of the statutory time period to submit a timely Substantive Appeal.  Importantly, in an April 2004 correspondence, following receipt the purported March 12, 2004 Substantive Appeal and prior to any relevant adjudication, VA notified the Veteran that the statutory timeliness requirement for the submission of his Substantive Appeal would not be waived.  What is more, VCAA notification letters, dated in April 2004 and May 2004, conveyed that the claim would be adjudicated on a new and material basis.  The Veteran also conveyed actual knowledge of VA's determination that the statutory time period for a Substantive Appeal was not waived, in a June 2004 correspondence.  

Based on the evidence of record, to include documentary and lay statements, the Board finds VA did not waive, explicitly or implicitly, the statutory timeliness requirement for the submission of a Substantive Appeal, related to the Veteran's December 6, 2001 claim.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993); Percy; Rowell v. Principi, 4 Vet. App. 9, 16-19 (1993).

Equitable Tolling of Statutory Timeliness 

As a Substantive Appeal is non-jurisdictional in nature, the statutory period to perfect a timely appeal to the Board may be equitably tolled; however, such relief is not warranted given the present fact situation.  See Irwin, supra.; Barrnett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004); Brandenburg v. Principi, 371 F. 3d 1361 (Fed. Cir. 2004); Percy v. Shinseki, 23 Vet. App. 37 (2009); Hunt v. Nicholson, 20 Vet. App. 519 (2006).  

In the Irwin case, the United States Supreme Court held that VA's statutory filing time periods may be equitably tolled where the Veteran has "actively pursued his judicial remedies by filing a defective pleading during the statutory period" or "has been induced or tricked by [VA or an employee] into allowing the filing deadline to pass."  Irwin, 498 U.S. at 96; see also Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Subsequently, the U.S. Court of Appeals for the Federal Circuit (Court) held that "in certain circumstances, 'mental illness may justify...tolling.'"  Barrnett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004).  Additionally, the Court made plain that the statutory period to prefect an appeal to the Board may be equitably tolled due to conduct of VA.  See Brandenburg v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004); Jaquay v. Principi, 304 F.3d 1276, 1287-89 (Fed. Cir. 2002); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

Initially, the Board finds the evidence of record does not suggest, nor does the Veteran contend, that his "failure to file [a timely Substantive Appeal or other sufficient communication] was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making...or incapable of handling [his] own affairs or unable to function [in] society."  Barrett, 363 F.3d at 1321 (quotations omitted).  Therefore, equitable tolling on this basis is not warranted.  

While the Veteran's June 2005 RO hearing testimony arguably suggests that a timely but misfiled, and/or defective, Substantive Appeal was submitted to VA, the Board finds that the most credible evidence of record does not support any such conclusion.  The Veteran's June 2005 RO testimony considered in light of his March 12, 2004 VA Form 9, his June 2004 statement and April 2009 BVA testimony lacks credibility and probative value.  What is more, the evidence of record is very credible and probative evidence, weighing against any finding that a timely but defective, and/or misfiled, Substantive Appeal was submitted by the Veteran to VA.  See Dalton; Caluza.  Therefore, equitable tolling of the statutory timely for a Substantive Appeal is not warranted on this basis.  

With respect to equitable tolling under the second prong of Irwin, the Board also finds that equitable tolling is not warranted.  The Veteran maintains that he was provided inaccurate information regarding the statutory period to perfect a timely appeal with respect to the September 2002 rating decision denying service connection for PTSD, but the Board find that the most credible and probative evidence of record does not support any finding that he was "mislead or induced...into allowing the [statutory deadline for to perfect appellate review] to expire.  Tavares v. Principi, 18 Vet. App. 131, 139 (2004).  

A May 2004 email, purportedly from a VA employee, suggests the Veteran was likely provided incorrect information regarding the statutory period to prefect a timely appeal to the Board in connection with this December 6, 2001 claim; nonetheless, this communication, nor any other credible evidence of record, provides a basis to conclude that the Veteran was mislead or induced not to file a timely Substantive Appeal.  In pertinent part, the VA employee states:

[The Veteran] has been waiting to develop more evidence to support his claim for PTSD and ever so often came by letting me know that he was still attending his PTSD group and doctor visits and was placed on medication.  I told him all this was good for new evidence in support of his claim and told him that he had to turn everything in by [June 12, 2004] to stay with in [sic] his one year limit.  On [March 12, 2004] he decided to turn everything in to make sure he met the one year deadline only to find out that the real deadline was [February 2, 2004] and not [June 12, 2004,] as I told him.

Although apparently proving inaccurate information, the VA employee's statement, nor other credible evidence of record, indicates any suggestion or instruction to the Veteran that he not submit a Substantive Appeal until after the statutory period expired.  See Tavares, 18 Vet. App. at 138-39.  Stated differently, the Board finds no credible evidence that the VA employee, or VA generally, mislead or induced the Veteran to delay submission of a Substantive Appeal or to wait until the statutory period to submit a timely Substantive Appeal expired.  At best the evidence of record reflect a VA employee's characterization of the Veteran's actions (i.e. seeking relevant medical treatment) as evidence that might support his service connection claim and efforts to ensure the Veteran was mindful, albeit inaccurately, of the statutory period to perfect a timely appeal.  Further, the VA employee's May 2004 email may indicate an erroneous belief that June 12, 2004, was the last day for the Veteran to submit a timely Substantive Appeal, but it was transmitted approximately seven months after the statutory period to submit a timely Substantive Appeal, failing to provide sufficient evidence that this improper information was provided to the Veteran prior to the expiration of the statutory period to perfect a timely appeal.  See Id. at 139.

For the aforementioned reason, the Board finds that the most credible and probative evidence does not support finding that the VA employee's statements, or any actions by VA, mislead and/or induced the Veteran to submit a Substantive Appeal after the statutory period for a timely appeal expired, such to warrant equitable tolling of the statutory timeframe.  See Tavares, 18 Vet. App. at 138-39.  

Conclusion

In sum, (i) the Veteran did not perfect a timely appeal of the denial of his December 6, 2001 PTSD service connection claim, and (ii) equitable remedies are not properly for application given the present facts.  Therefore, the March 12 2004 VA Form 9 was properly considered a claim to reopen the prior denial of service connection for PTSD and the earliest possible effective date for a reopened claim is the date VA received this claim to reopen.  Indeed, on these facts, March 12, 2004, the date VA received what was in fact a claim to reopen the prior denial of service connection for PTSD, is the proper effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)-(r).  The preponderance of the evidence is against the Veteran's claim; the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for an effective date prior to March 12, 2004, for PTSD, is denied.  


ORDER

An earlier effective prior to March 12, 2004, for the award of service connection for PTSD, is denied.



REMAND

The Veteran presently seeks service connection for cystic acne, to include as secondary to herbicide exposure.  The Joint Motion for Remand determined that VA had not properly developed this service connection claim, as the Veteran maintains he was exposed to herbicides during his service in Thailand, possibly establishing entitlement to service connection on a presumptive basis.  Specifically, the Board was instructed to ensure that VA complied VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 10, (q)-(r).  Additionally, the Veteran's representative maintained that the Board failed to consider entitlement to service connection for this skin condition, as secondary to PTSD.  See Appellant's Brief, pp. 9-10.  As the parties to the Joint Motion for Remand have agreed that such development efforts are necessary, the Board will return this claim for appropriate development efforts.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

The RO should undertake appropriate, direct and presumptive, service connection development efforts of the Veteran's service connection claim for cystic, to include as secondary to herbicide exposure and PTSD.  The RO should: 

(i) comply with the relevant presumptive service connection development guidelines, including those outlined in VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C-10, (q)-(r); 

(ii) request the Veteran submit the approximate date(s), location(s) and nature of claim herbicide exposure in Thailand and any lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed, of the requested information and of any in- or post-service cystic acne symptomatology; 

(iii) contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request the portions of the Veteran's service personnel records containing information regarding his unit assignments and the locations of those assignments; and

(iv) undertake any additional development efforts necessary to consider the claim on a direct basis, to include consideration as secondary to PTSD.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


